Citation Nr: 9919917	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hemorrhoids.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in December 1996.  A statement of the case was 
mailed to the veteran in January 1997.  The veteran's 
substantive appeal was received in February 1997 as to the 
issue of service connection for PTSD.  In March 1997, the 
veteran testified at a personal hearing before a hearing 
officer at the RO.  The hearing transcript is accepted in 
lieu of a substantive appeal as to the issue of whether new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for hemorrhoids.  In 
March 1999, the veteran testified at a personal hearing 
before a member of the Board at the RO.  


REMAND

Hemorrhoids

In a March 1969 decision, the RO denied entitlement to 
service connection for hemorrhoids.  The veteran was provided 
notice of his procedural and appellate rights; however he did 
not perfect his appeal.  The RO's March 1969 decision denying 
service connection for hemorrhoids is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that "new" evidence 
means more than evidence which was not previously physically 
of record.  To be "new," additional evidence must be more 
that merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In order for evidence to be "material," in Colvin 
the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
Board notes that the last final denial on the merits was the 
RO's March 1969 decision.  Second, if the evidence is new and 
material, the Board must reopen the claim and review all the 
evidence of record to determine the outcome of the claim on 
the merits.  The first step involves three questions: (1) Is 
the newly presented evidence "new" (not of record at the time 
of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issues at hand? (3) If it is new and 
probative, then, in light of all of the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the RO considered the veteran's claim to reopen 
under the more restrictive Colvin test.  As such, the Board 
must remand this case for the RO to consider the veteran's 
claim to reopen under the directives of Hodge with regard to 
the definition of "new and material" evidence as written in 
38 C.F.R. § 3.156(a) (1998).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, in light of Elkins, if the RO reopens the veteran's 
claim for service connection for hemorrhoids, the RO must 
then determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well-
grounded pursuant to 38 U.S.C.A. § 5107(a); and, thereafter, 
if the claim is well-grounded, the RO should evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.



PTSD

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The effective date of the 
changes in the regulation was March 7, 1997.  The Board notes 
that the Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997.  

In this case, the veteran has been diagnosed as having PTSD 
by various VA examiners based solely on his report of having 
served in combat in Vietnam during which time he witnessed 
others being killed, killed others, and was subject to mortar 
fire, sniper fire, rocket attacks, and firefights.  The Board 
notes that since the veteran provided very general 
"stressors," it appears that the RO did not attempt to 
verify those stressors since the veteran did not state the 
requisite time, place, person, etc., information.  However, 
the Board finds that under both the old and the new 
regulations, it is essential to establish definitely whether 
or not the veteran served in combat.  The veteran indicated 
that he served in the 36th Battalion of the First Signal 
Brigade which was an engineering unit which was stationed in 
Long Binh, Bien Hua, and Tan Son Nhut.  Based on this 
information and the service records, the Board finds that the 
RO should determine whether or not the veteran had any combat 
service with the U.S. Army & Joint Services Environmental 
Support Group and whether or not his unit was subject to the 
type of enemy attacks he described.  In addition, during his 
personal hearing before a hearing officer, the veteran 
indicated that he witnessed Aaron Johnson being killed in 
March 18, 1967 near the Tun Son Nut Air Base in Vietnam.  In 
the hearing officer's decision, the hearing officer indicated 
that according to "the booklet regarding persons killed in 
Vietnam," a person named Aaron Johnson was killed, but was 
not killed under September 18, 1968, which was after the 
veteran left Vietnam.  The Board notes that there is no 
documentary evidence of record supporting that statement.  As 
such, the RO should provide documentary evidence with regard 
to "the booklet regarding persons killed in Vietnam."

In light of the foregoing, the RO should make a determination 
whether or not the veteran had combat service in Vietnam and 
whether or not his unit was subject to the type of enemy 
attacks he described.  Thereafter, the veteran's claim must 
be considered with regard to the amended regulations as well 
as the Court's directives in Cohen.  

The Board points out that if further evidence and/or argument 
is added to the claims file, the veteran's claim must be 
considered under both versions of the applicable VA 
regulation.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran from the Bronx VA 
facility, which are not currently in the 
claims file, and associate them with the 
claims file.

2.  The RO should verify whether or not 
the veteran had any combat service with 
the U.S. Army & Joint Services 
Environmental Support Group and whether 
or not his unit, the 36th Battalion of 
the First Signal Brigade, was subject to 
mortar fire, sniper fire, rocket attacks, 
and firefights.  

3.  Thereafter, the RO must make a 
determination whether or not the veteran 
had combat service in Vietnam.  

3.  The RO should review all of the 
evidence of record and readjudicate the 
issue of entitlement to service 
connection for PTSD under both the old 
and new versions of 38 C.F.R. § 3.304(f) 
and in light of the Cohen case.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include the new version of 
38 C.F.R. § 3.304(f).  They should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

4.  The RO should again determine whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for hemorrhoids in light of 
Hodge and Elkins.  If the RO reopens the 
veteran's claim, the RO should determine 
if the veteran's claim for service 
connection is well-grounded, and, if so, 
if service connection is warranted based 
on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










